UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	October 31, 2014 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 10/31/14 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Aerospace and defense (2.7%) General Dynamics Corp. 49,500 $6,918,120 Honeywell International, Inc. 283,400 27,240,408 L-3 Communications Holdings, Inc. 212,200 25,773,812 Northrop Grumman Corp. 141,200 19,479,952 United Technologies Corp. 331,400 35,459,800 Airlines (2.0%) American Airlines Group, Inc. 1,069,600 44,227,960 Delta Air Lines, Inc. 606,010 24,379,782 Spirit Airlines, Inc. (NON) 204,200 14,929,062 Auto components (0.5%) Goodyear Tire & Rubber Co. (The) 354,900 8,599,227 Visteon Corp. (NON) 136,200 12,789,180 Automobiles (1.5%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) (S) 1,891,576 21,677,461 General Motors Co. 665,600 20,899,840 Tesla Motors, Inc. (NON) (S) 71,600 17,305,720 Toyota Motor Corp. (Japan) 103,300 5,975,904 Banks (1.5%) Bank of Ireland (Ireland) (NON) 12,708,416 4,984,698 Citigroup, Inc. 109,400 5,856,182 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 5,443,024 11,203,175 Fifth Third Bancorp 858,100 17,153,419 KeyCorp 316,200 4,173,840 Regions Financial Corp. 423,700 4,207,341 Societe Generale SA (France) 242,857 11,691,078 UniCredit SpA (Italy) 582,150 4,202,043 Biotechnology (7.8%) Aegerion Pharmaceuticals, Inc. (NON) (S) 919,707 18,568,884 AMAG Pharmaceuticals, Inc. (NON) 324,100 10,698,541 Biogen Idec, Inc. (NON) 132,800 42,639,424 Celgene Corp. (NON) 577,800 61,876,602 Cubist Pharmaceuticals, Inc. (NON) (S) 426,400 30,824,456 Dynavax Technologies Corp. (NON) (S) 6,310,900 10,349,876 Gilead Sciences, Inc. (NON) 1,358,500 152,152,000 Vertex Pharmaceuticals, Inc. (NON) 55,309 6,230,006 Building products (0.3%) Assa Abloy AB Class B (Sweden) 128,455 6,803,593 Ply Gen Holdings, Inc. (NON) 402,686 4,570,486 Capital markets (2.3%) Carlyle Group LP (The) 420,464 11,672,081 Charles Schwab Corp. (The) 1,288,400 36,938,428 E*Trade Financial Corp. (NON) 617,000 13,759,100 KKR & Co. LP 1,537,400 33,146,344 RCS Capital Corp. Class A 254,100 4,169,781 Chemicals (2.3%) CF Industries Holdings, Inc. 33,800 8,788,000 Chemtura Corp. (NON) 454,056 10,574,964 Dow Chemical Co. (The) 131,700 6,505,980 Huntsman Corp. 397,400 9,696,560 Monsanto Co. 402,300 46,280,592 Tronox, Ltd. Class A 684,921 16,561,390 Commercial services and supplies (0.1%) Regus PLC (United Kingdom) (S) 1,516,327 4,785,845 Communications equipment (1.2%) Alcatel-Lucent ADR (France) (NON) (S) 7,504,300 22,512,900 Qualcomm, Inc. 386,509 30,344,822 Consumer finance (0.2%) American Express Co. 97,700 8,788,115 Diversified consumer services (0.7%) H&R Block, Inc. 327,100 10,568,601 ITT Educational Services, Inc. (NON) (S) (AFF) 1,995,959 20,179,145 Diversified financial services (0.3%) Eurazeo SA (France) 60,267 4,029,184 Interactive Brokers Group, Inc. Class A 338,000 8,727,160 Diversified telecommunication services (0.2%) Telecom Italia SpA RSP (Italy) 9,025,102 8,063,893 Zayo Group Holdings, Inc. (NON) 32,705 765,624 Electrical equipment (0.9%) Eaton Corp PLC 365,100 24,969,189 Generac Holdings, Inc. (NON) (S) 297,200 13,475,048 Electronic equipment, instruments, and components (0.5%) Anixter International, Inc. 254,949 21,714,006 Energy equipment and services (2.8%) Aker Solutions ASA 144A (Norway) (NON) 1,158,721 7,507,262 Ezion Holdings, Ltd. (Singapore) 14,909,600 17,524,322 Halliburton Co. 1,116,403 61,558,461 Schlumberger, Ltd. 220,593 21,763,705 Transocean, Ltd. (Switzerland) (S) 434,300 12,955,169 Food and staples retail (0.2%) CVS Health Corp. 55,500 4,762,455 Diplomat Pharmacy, Inc. (NON) 115,008 2,472,672 Gas utilities (0.1%) Tokyo Gas Co., Ltd. (Japan) 731,000 4,137,724 Health-care equipment and supplies (1.2%) Abbott Laboratories 160,900 7,013,631 Baxter International, Inc. 103,100 7,231,434 Medtronic, Inc. 112,600 7,674,816 St. Jude Medical, Inc. 102,700 6,590,259 TransEnterix, Inc. (NON) (S) 1,067,276 4,375,832 Zimmer Holdings, Inc. 165,300 18,387,972 Health-care providers and services (0.3%) Cardinal Health, Inc. 81,600 6,403,968 McKesson Corp. 21,000 4,271,610 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 595,440 7,448,954 Hotels, restaurants, and leisure (3.8%) Burger King Worldwide, Inc. (S) 281,700 9,205,956 Hilton Worldwide Holdings, Inc. (NON) 89,700 2,264,028 Las Vegas Sands Corp. 290,200 18,067,852 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 629,900 17,095,486 Starbucks Corp. 221,500 16,736,540 Thomas Cook Group PLC (United Kingdom) (NON) 34,358,663 68,264,756 Wynn Resorts, Ltd. 162,400 30,857,624 Household durables (4.0%) Beazer Homes USA, Inc. (NON) (S) 489,739 8,781,020 Panasonic Corp. (Japan) 2,080,300 24,169,076 PulteGroup, Inc. 4,429,400 85,000,186 Skyworth Digital Holdings, Ltd. (China) 14,380,000 7,880,570 Sony Corp. (Japan) 643,000 11,861,082 Whirlpool Corp. 205,636 35,379,674 Industrial conglomerates (1.9%) Siemens AG (Germany) 413,492 46,588,444 Toshiba Corp. (Japan) 7,549,000 32,501,192 Insurance (2.8%) American International Group, Inc. 260,300 13,944,271 Assured Guaranty, Ltd. 2,522,539 58,220,200 Genworth Financial, Inc. Class A (NON) 1,015,200 14,202,648 Hartford Financial Services Group, Inc. (The) 789,930 31,265,429 Internet and catalog retail (2.7%) Amazon.com, Inc. (NON) 48,900 14,936,994 Bigfoot GmbH (acquired 8/2/13, cost $9,275,858) (Private) (Brazil) (F) (RES) (NON) 422 5,690,086 Ctrip.com International, Ltd. ADR (China) (NON) 215,100 12,540,330 Priceline Group, Inc. (The) (NON) 54,997 66,337,931 Zalando SE (acquired 9/30/13, cost $15,738,412) (Germany) (F) (S) (RES) (NON) 656,370 13,695,127 Zalando SE (Germany) (NON) (S) 93,736 2,173,108 Internet software and services (10.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) 412,943 40,716,180 AOL, Inc. (NON) 40,100 1,745,553 Facebook, Inc. Class A (NON) 1,599,081 119,915,084 Google, Inc. Class A (NON) 420,294 238,672,357 Monster Worldwide, Inc. (NON) 1,524,300 5,883,798 Pandora Media, Inc. (NON) 1,029,400 19,846,832 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 77,600 5,663,248 Twitter, Inc. (NON) 270,800 11,230,076 Yahoo!, Inc. (NON) 231,300 10,651,365 IT Services (2.8%) MasterCard, Inc. Class A 170,300 14,262,625 Unisys Corp. (NON) 343,414 8,805,135 Visa, Inc. Class A 405,400 97,875,722 Leisure products (0.2%) Brunswick Corp. 198,325 9,281,610 Life sciences tools and services (0.8%) Agilent Technologies, Inc. 310,300 17,153,384 Thermo Fisher Scientific, Inc. 156,400 18,387,948 Machinery (0.1%) Pall Corp. 56,200 5,137,804 Media (4.2%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 572,926 8,392,979 CBS Corp. Class B (non-voting shares) 271,900 14,742,418 Charter Communications, Inc. Class A (NON) 66,800 10,580,452 Comcast Corp. Class A 968,735 53,619,482 DISH Network Corp. Class A (NON) 458,859 29,206,375 Liberty Global PLC Ser. A (United Kingdom) (NON) 271,951 12,365,612 Lions Gate Entertainment Corp. 256,300 8,491,219 Live Nation Entertainment, Inc. (NON) 598,200 15,553,200 Mediaset SpA (Italy) (NON) 2,588,045 8,639,908 Walt Disney Co. (The) 189,200 17,289,096 Metals and mining (0.6%) Barrick Gold Corp. (Canada) 517,800 6,146,286 Freeport-McMoRan, Inc. (Indonesia) 163,114 4,648,749 Hi-Crush Partners LP (Units) 38,800 1,673,444 Newmont Mining Corp. 340,500 6,387,780 Steel Dynamics, Inc. 289,500 6,661,395 Multiline retail (0.2%) Macy's, Inc. 173,500 10,031,770 Oil, gas, and consumable fuels (3.5%) Cobalt International Energy, Inc. (NON) 233,500 2,734,285 CONSOL Energy, Inc. 272,100 10,013,280 EnCana Corp. (Canada) 284,400 5,298,372 EOG Resources, Inc. 475,500 45,196,275 EP Energy Corp. Class A (NON) (S) 1,034,802 15,108,109 Genel Energy PLC (United Kingdom) (NON) 1,189,209 13,364,207 Gulfport Energy Corp. (NON) 218,700 10,974,366 MarkWest Energy Partners LP 140,300 9,828,015 QEP Resources, Inc. 211,400 5,299,798 Scorpio Tankers, Inc. 1,539,800 13,442,454 Whiting Petroleum Corp. (NON) 280,800 17,196,192 Personal products (1.3%) Avon Products, Inc. 1,623,611 16,885,554 Coty, Inc. Class A (NON) 2,420,053 40,172,880 Pharmaceuticals (6.0%) AbbVie, Inc. 398,800 25,307,848 Actavis PLC (NON) 238,985 58,011,219 Allergan, Inc. 76,200 14,482,572 Endo International PLC (NON) 490,800 32,844,336 Impax Laboratories, Inc. (NON) 176,700 5,118,999 Jazz Pharmaceuticals PLC (NON) 598,701 101,084,677 Medicines Co. (The) (NON) (S) 328,200 8,310,024 Mylan, Inc. (NON) 91,800 4,915,890 Valeant Pharmaceuticals International, Inc. (NON) 47,500 6,319,400 Real estate investment trusts (REITs) (0.4%) Hibernia REIT PLC (Ireland) (NON) (R) (FWC) 12,988,789 17,904,593 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A (S) 690,168 22,085,376 Road and rail (0.8%) Genesee & Wyoming, Inc. Class A (NON) 130,986 12,600,853 Union Pacific Corp. 167,200 19,470,440 Semiconductors and semiconductor equipment (3.3%) Avago Technologies, Ltd. 48,100 4,148,625 Broadcom Corp. Class A 156,500 6,554,220 Canadian Solar, Inc. (Canada) (NON) (S) 112,900 3,601,510 Lam Research Corp. 272,600 21,224,636 Micron Technology, Inc. (NON) 2,920,054 96,624,587 Skyworks Solutions, Inc. 189,300 11,024,832 Software (3.6%) Activision Blizzard, Inc. 569,300 11,357,535 Longtop Financial Technologies, Ltd. ADR (Hong Kong) (F) (NON) 478,830 — Microsoft Corp. 1,031,400 48,424,230 Oracle Corp. 1,177,389 45,977,040 TiVo, Inc. (NON) 2,294,200 29,939,310 Zynga, Inc. Class A (NON) 6,492,337 16,555,459 Specialty retail (3.1%) Gap, Inc. (The) 340,300 12,893,967 Home Depot, Inc. (The) 428,500 41,787,320 Lowe's Cos., Inc. 112,600 6,440,720 Michaels Cos., Inc. (The) (NON) 447,400 8,178,472 Office Depot, Inc. (NON) (S) 11,363,371 59,316,797 Sears Hometown and Outlet Stores, Inc. (NON) (S) 150,031 2,256,466 Tile Shop Holdings, Inc. (NON) (S) 225,293 1,939,773 Technology hardware, storage, and peripherals (6.4%) Apple, Inc. 2,007,347 216,793,476 EMC Corp. 346,900 9,966,437 SanDisk Corp. 347,600 32,723,064 Western Digital Corp. 161,480 15,884,788 Textiles, apparel, and luxury goods (0.3%) Michael Kors Holdings, Ltd. (NON) 160,300 12,597,977 Thrifts and mortgage finance (0.3%) Radian Group, Inc. 642,100 10,819,385 Tobacco (0.4%) Japan Tobacco, Inc. (Japan) 523,100 17,538,345 Wireless telecommunication services (1.2%) SoftBank Corp. (Japan) 298,900 21,125,903 Vodafone Group PLC ADR (United Kingdom) 914,100 30,366,402 Total common stocks (cost $3,684,688,168) PURCHASED OPTIONS OUTSTANDING (1.0%) (a) Expiration Contract date/strike price amount Value Anixter International, Inc. (Call) Nov-14/$110.00 $915,977 $15,283 DISH Network Corp. (Call) Jan-15/75.00 265,460 324,339 Fortune Brands Home & Security, Inc. (Call) Nov-14/30.00 279,167 3,699,462 Huntsman Corp. (Call) Nov-14/19.00 960,247 5,189,981 Jazz Pharmaceuticals PLC (Call) Dec-14/170.00 634,526 5,953,079 Jazz Pharmaceuticals PLC (Call) Dec-14/180.00 562,817 3,405,139 Jazz Pharmaceuticals PLC (Call) Dec-14/190.00 634,526 1,880,267 Lions Gate Entertainment Corp. (Call) Dec-14/37.00 1,086,770 588,703 Pandora Media, Inc. (Call) Nov-14/18.00 480,501 807,449 PulteGroup, Inc. (Call) Dec-14/22.00 1,648,700 194,134 Qihoo 360 Technology Co., Ltd. (Call) Dec-14/120.00 1,194,511 28,723 Qihoo 360 Technology Co., Ltd. (Call) Nov-14/55.00 311,156 5,687,773 SPDR S&P rust (Call) Dec-14/206.00 2,899,500 4,670,950 Vodafone Group PLC (Call) Jan-15/40.00 1,377,329 133,284 Whirlpool Corp. (Call) Jan-15/175.00 225,596 1,211,331 Whirlpool Corp. (Call) Dec-14/165.00 666,945 6,579,273 Whirlpool Corp. (Call) Dec-14/175.00 274,435 1,119,722 Zynga, Inc. (Call) Dec-14/4.00 3,434,989 145,472 Total purchased options outstanding (cost $33,914,875) WARRANTS (0.8%) (a) (NON) Expiration date Strike Price Warrants Value Global Mediacom Tbk PT 144A (Indonesia) 10/4/16 $0.00 22,345,500 $3,611,368 JPMorgan Chase & Co. (W) 10/28/18 42.42 354,054 7,010,269 Wells Fargo & Co. (W) 10/28/18 34.01 1,018,855 21,864,628 Total warrants (cost $17,922,048) INVESTMENT COMPANIES (0.2%) (a) Shares Value iShares Dow Jones U.S. Home Construction Index Fund (S) 352,600 $8,487,082 Total investment companies (cost $8,035,828) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 3/8s, April 15, 2015 (i) $4,350,000 $4,356,308 1 3/8s, July 31, 2018 (i) 625,000 629,306 3 5/8s, February 15, 2021 (i) 211,000 233,792 1/4s, February 29, 2016 (i) 161,000 161,087 3 1/2s, May 15, 2020 (i) 102,000 113,070 Total U.S. treasury obligations (cost $5,493,563) SHORT-TERM INVESTMENTS (7.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 212,141,877 $212,141,877 Putnam Short Term Investment Fund 0.09% (AFF) Shares 94,982,447 94,982,447 SSgA Prime Money Market Fund Class N 0.00% (P) Shares 13,832,703 13,832,703 U.S. Treasury Bills with an effective yield of 0.01%, January 8, 2015 (SEGSF) $1,320,000 1,319,976 U.S. Treasury Bills with effective yields ranging from 0.00% to 0.01%, December 18, 2014 (SEGSF) 4,140,000 4,139,975 U.S. Treasury Bills with effective yields ranging from 0.00% to 0.01%, December 4, 2014 (SEGSF) 2,980,000 2,979,984 U.S. Treasury Bills with effective yields ranging from 0.00% to 0.05%, November 13, 2014 2,200,000 2,199,991 U.S. Treasury Bills with an effective yield of zero% June 25, 2015 (i) 10,000 9,995 Total short-term investments (cost $331,606,943) TOTAL INVESTMENTS Total investments (cost $4,081,661,425) (b) FORWARD CURRENCY CONTRACTS at 10/31/14 (aggregate face value $378,268,320) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 12/17/14 $47,028,664 $48,180,792 $1,152,128 Euro Sell 12/17/14 134,216,550 140,627,624 6,411,074 Japanese Yen Sell 11/19/14 99,148,728 108,452,738 9,304,010 UBS AG British Pound Sell 12/17/14 78,523,004 81,007,166 2,484,162 Total WRITTEN OPTIONS OUTSTANDING at 10/31/14 (premiums $12,519,025) (Unaudited) Expiration Contract date/strike price amount Value Anixter International, Inc. (Call) Nov-14/$115.00 $915,977 $10,030 DISH Network Corp. (Call) Jan-15/85.00 265,460 75,523 Jazz Pharmaceuticals PLC (Call) Dec-14/180.00 1,269,052 7,677,981 Jazz Pharmaceuticals PLC (Call) Dec-14/200.00 562,817 947,797 Lions Gate Entertainment Corp. (Call) Dec-14/39.00 1,086,770 390,911 PulteGroup, Inc. (Call) Dec-14/24.00 1,648,700 70,762 Qihoo 360 Technology Co., Ltd. (Call) Dec-14/130.00 1,194,511 10,333 SPDR S&P rust (Call) Dec-14/208.00 2,899,500 2,899,384 Vodafone Group PLC (Call) Jan-15/45.00 1,377,329 54,173 Whirlpool Corp. (Call) Jan-15/185.00 225,596 478,247 Whirlpool Corp. (Call) Dec-14/175.00 666,945 2,721,202 Whirlpool Corp. (Call) Dec-14/185.00 274,435 345,494 Zynga, Inc. (Call) Dec-14/5.00 3,434,989 54,194 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 539,839 $— 7/28/15 (3 month USD-LIBOR-BBA plus 0.32%) A basket (DBPTMATR) of common stocks $1,022,912 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,277,833,815. (b) The aggregate identified cost on a tax basis is $4,091,787,982, resulting in gross unrealized appreciation and depreciation of $632,827,215 and $214,618,319, respectively, or net unrealized appreciation of $418,208,896. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $19,385,213, or 0.5% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $218,450,175 $415,560,782 $539,028,510 $18,492 ITT Educational Services, Inc. 26,697,942 1,981,152 838,092 — Totals * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. (FWC) Forward commitment, in part or in entirety. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $212,141,877, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $194,525,174. Certain of these securities were sold prior to the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $15,088,964 to cover certain derivatives contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $17,208,095 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $893,152,904 $— $19,385,213 Consumer staples 81,831,906 — — Energy 269,764,272 — — Financials 353,143,871 — — Health care 694,674,562 — — Industrials 369,311,790 — — Information technology 1,220,639,452 — — Materials 123,925,140 — — Telecommunication services 60,321,822 — — Utilities 4,137,724 — — Total common stocks — Investment companies 8,487,082 — — Purchased options outstanding — 41,634,364 — U.S. treasury obligations — 5,493,563 — Warrants 28,874,897 3,611,368 — Short-term investments 108,815,150 222,791,798 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $19,351,374 $— Written options outstanding — (15,736,031) — Total return swap contracts — 1,022,912 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$19,351,374	$— Equity contracts	75,143,541	15,736,031 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$32,700,000 Written equity option contracts (contract amount)$29,400,000 Forward currency contracts (contract amount)$374,700,000 OTC total return swap contracts (notional)$41,500,000 Warrants (number of warrants)23,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International Morgan Stanley & Co. International PLC UBS AG Total Assets: OTC Total return swap contracts*# $– $– $– $– $1,022,912 $– $– $– 1,022,912 Forward currency contracts# – – – 16,867,212 – – – 2,484,162 19,351,374 Purchased options# 485,094 8,027,480 9,714,842 8,598,053 8,399,135 588,703 5,687,773 133,284 41,634,364 Total Assets $485,094 $8,027,480 $9,714,842 $25,465,265 $9,422,047 $588,703 $5,687,773 $2,617,446 $62,008,650 Liabilities: OTC Total return swap contracts*# – Forward currency contracts# – Written options# 139,747 7,748,743 1,293,291 3,199,449 2,909,717 390,911 – 54,173 15,736,031 Total Liabilities $139,747 $7,748,743 $1,293,291 $3,199,449 $2,909,717 $390,911 $– $54,173 $15,736,031 Total Financial and Derivative Net Assets $345,347 $278,737 $8,421,551 $22,265,816 $6,512,330 $197,792 $5,687,773 $2,563,273 $46,272,619 Total collateral received (pledged)##† $313,703 $278,737 $7,219,000 $14,986,633 $(7,140,000) $197,792 $5,687,773 $1,959,005 Net amount $31,644 $– $1,202,551 $7,279,183 $13,652,330 $– $– $604,268 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2014
